Title: To James Madison from Miles King, 29 June 1816
From: King, Miles
To: Madison, James



Sir,
Mathews county Virginia June 29th. 1816

I have for a long time contemplated writing to you a letter on the subject of Christianity!!  A subject of the deepest interest to the human family, yet is I fear but little understood, felt or enjoyed, by the Major part, even of those who’s gracious privilege ’tis to enjoy it.  I mean the inhabitants of Christendom.
But considering the Manifold duties of your high station, the difficult and perplexing anxieties you must have felt, as the political hemlsman of our National ship, whilst steering thro’ the late perilous Storm of War, to bring your charge safely into the blessed haven of an honorable peace, with the least possible loss to the community & with the fairest prospects of future advantage, And these difficulties increased, by the mutiny and desertion of a considerable part of the national Crew, all conspired to induce my postponement of this communication, untill, the tumult of war was oer, and thro’ the divine bounty in answer to many thousand prayers, peace, sweet Boon of Heaven, has been restored to our beloved and highly favoured country.  It is now, when the harness of war is laid aside, and the calm of peace, offering unto us a fit season for reflection and meditation--rendered yet more auspicious week of fasting & by the present respite, from the affairs of State, whilst rural enjoyments & domestic felicities, unite their force, to awaken the finest feelings of our rational nature: Enkindling the flame of a pious gratitude, to the Author of all our Blessings, The Triune God!!! That, I would address myself to your Excellency, in the most respectful manner on the most important Subject, Known to mortals.  That is Vital religion--Christianity--or real Godliness!  Not that I design to write an elaborate essay on this plan or Scheme of our Salvation, as propounded to us in the Glorious Gospel of our Lord Jesus Christ!! But rather to arouse you if necessary to the perusal of the Gospel itself & some of those able comments upon the sacred text, such as those of the Learned and pious Dr. Clark of London, now publishing in N york & others--that you might be made thereby, wise unto Salvation, ere you go hence & be seen on Earth no more for ever.  Yet I write not so much for the purpose, of humbly soliciting your reading these Books, as I do to beseech your Excellency to consider your latter end, to begin to familiarize yourself to the Solemn Scene which Shortly we must Act; a Scene when you will finish our part in the great drama of Life below, and usher us into a new state of being where all around us is Eternity!  How different these, from those fairy scenes to which we’ve been accustomed in our terrene state?  It is to remind you my illustrious Countryman of things already Known, that chiefly induces this address, to remind you again & again of Death! and Judgement! that I continue this Epistle to prolixity, if not Wearisomely.  I would here Observe, that my being in sentiment a Republican, and having ever espoused the principle in my heart, and at same time professing to be a Christian in deed as well, as word I have not Omitted to offer up Strong Cries, tears & groans that cannot be uttered, to the Father of Mercies, the God! of all grace, thro’ the infinite merit of our Lord & Saviour Jesus Christ!! for the preservation of our civil & Religious liberties, and for your personal Safety & Eternal happiness!  Yes Sir, as the chief magistrate of this growing country, I view you in the same light I have done your predecesors in office no matter what their political tenets, as the Lords! anointed, and as such deem it my duty as ’tis my privilege to pray for you in your publick & private capacity, that God! may guide you by his unerring Counsel, & afterward recieve you to Glory! that he would shew you your situation by nature & practice & what you may & must be by Grace, before you appear at his dread Tribunal.  Oh Sir may you bear in mind this truth "If we say that we have no Sin, (whilst in a state of nature or being unconverted is implied) we decieve ourselves & the truth is not in us".  But if we confess our Sins he is faithful & Just to forgive & cleanse us from all unrighteousness" &c.
Continuing therefore to labour daily in your behalf at the throne of grace! I am the more emboldened to write to you with respectful freedom.  And altho’ perhaps entirely unknown to you, I nevertheless feel as it were an intimacy probably Sympathetic, if Such there be? arising perhaps, from the circumstances of our being natives of the same country & State, Children of the Same universal parent, Subjects of the same Redemption, thro’ the Blood of Jesus!!  Objects of the Same holy Spirit!!! charged & come for the Sanctification of our Whole Nature to the praise & glory of God! Pilgrims and Sojourners in the Same probation, fellow travellers to the Same awful Bourn, espousing the same political opinions, enjoying the same religious toleration, visited by the Same Gospel, Eligible to the same heights of present & future Bliss, upon the same conditions, namely Repentance towards God! & Faith in our Lord Jesus Christ!! as the Son of God! to who’s humanity the deity was and is united in a Mysterious manner which union he knows is above our present comprehension & therefore does not require it of us, but only to beleive that it is so, that God! was in Christ!! upon Earth reconciling a guilty world unto himself thro’ the Sufferings & Death of Jesus!! whom he raised from the Dead on the 3rd. day, by the power of his spirit instant in Christ!! to be the Judge in his Glorified human nature of that world, which he died to Redeem, Who’s prerogative it is in a coming day--to which Successive generations, Nations, Kindred & tongues are rapidly hastening,as fast as time bears them along, to Summon all to attend his Bar, for Judgement in Righteousness, When every one Shall receive his final doom, to happiness or Woe, and that for ever, according as his works in this life hath been.  "To them who by a patient continuance in well doing have sought for glory, honor and immortality--Eternal life!  But to those who are contentious and Obey not the truth, But Obey unrighteousness, Indignation and wrath, tribulation and anguish upon every Soul of man that doeth Evil, upon the Jew first and also upon the gentile, for God! is no respecter of persons."  Yea furthermore on this interesting theme--Christ!! has himself assured us, that all who are ashamed of him or his Gospel, no matter what our condition, whether we are Governors or Governed, in this state of trial or probation--he will be ashamed of them in That day of final decisions, before his Father in Glory! an the assembled universe where & when Angels & Men will hear these awful! or Else these Glorious words!  "Depart ye cursed into everlasting fire prepared for the Devil & his angels; or else come ye Blessed of my Father, inherit the Kingdom, prepared for the Righteous, from the foundation of the world."  Oh, Sir is this not an important time to think of--and Ought we not to prepare for it by an immediate Obedience to the faith of the Gospel!  Do not suffer Dr. Priestly’s Philosophy if I may call it so, to deceive you nor Mr. Paines Age of reason, nor any other specious Writings of ingenious tho’ mistaken Men to mislead you--let Reason & conscience have fair play--they must decide in favour of the Gospel!  Doctor Priestlys opinions respecting the Divinity of our Lord! which he denies, is as erroneous in my Judgement, as his opinions are repecting everlasting punishment, which he also denies.  But Sir to Satisfy yourself on this latter Subject, turn to the 46 verse of 25 Ch: of St. Matthews Gospel in the Original Greek, a copy of which is now before me & you will there find the same word that specifies the Eternal (αίωνιον) life of the Righteous, is put also for the everlasting punishment of the wicked. (αίωνιον) So that if the happiness of man be interminable, thro’ Righteousness, so also must his punishment be from the evidence before us, for his unrighteousness, unbelief, infidelity & neglect of a Saviour!!.
I feel it incumbent on me ere I proceed further; on recolecting the acknoledged Talents of the distinguished Character I am now addressing, who’s writings on national polity cuts so conspicuous a figure in the annals of Empires; To ask your Kind indulgence for all the inaccuracies you may meet with herein, as to Orthography or diction, as I have not the advantage of extensive erudition, altho’ I have read & travelled considerably: Being by my former profession a Mariner trading to Europe and was during the Administration of Mr. Adams, for a year or two a Lt. in the Navy of the U.S. But am now thro’ a wonderful & happy change of heart & life by faith in the Son of God! even Jesus!! & the help of his holy Spirit!!! a Preacher of his Gospel! tho’ I confess an unprofitable Servant--Of the Methodist Sect, persuasion & faith in Christs!! Gospel.  And altho’ I might possibly, thro’ dint of study & Labour of composition, have presented my thoughts and interrogatories on this topick more Systematically than you find them, Yet I prefer risking their favourable reception by you in the artless dress they wear; as the Spontaneous effusions of my heart! tho somewhat incoherently and ungrammatically expressed rather than Send them forth under the More pleasing, specious and imposing garb of Logick & Rhetorick, were I perfectly master of Both; and for this plain Gospel reason, that if ever this letter should prove beneficial to you, my exalted countryman in your Spiritual concerns, which I devoutly pray as I write may be the case; "Your faith might not Stand in the Wisdom of Men, but in the power of God!" who acts consistently with his own dignity and power, "In choosing the foolish things of the world to confound the wise, and the weak things of the world to confound the things that are mighty".  That all may behold and adore his omnipotent hand, in the Salvation of Sinners!  Oh that the almighty God! may please in the present case, to oppose my weakness, to your great wisdom & Knowledge of the world, in a successfull manner! he shall have all the Glory!  And I must ask your Excellencys further indulgence, whilst I assure you that a few Years ago, It pleased God! who saw that I was willing to be instructed, by any one, to raise up Strength, & wisdom enough for this purpose, in one of the weakest instruments, a poor old woman of the Neighbourhood, at my own table & tho’ unlettered, proved as effectual in arousing me from my lethargick state, as did the yet weaker instrument, the Herald of the Morn that great Apostle who by his crowing, recalled St. Peter, to a Sense of his deep transgression! in denying Christ!!  I beseech your Excellency further more, not to be offended at the freedom of asking you this solemn Question; Are you a Christian? that is, do you believe Jesus Christ!! to be the Son of God! according to the history given us of him in the old & New testaments?  Does this faith in him, of which I now enquire, go further than a mere assent of your understanding to the truth of the history?  Does it produce a hearty consent of your Will, to Obey all the commandments of Christ!! as displayed in his Gospel!  Does it detach your affections from things of Earth, as Wealth, Fame, or Power in an inordinate degree, & place them on things above that lie beyond the grave?  If so ’tis saving faith, that works by love and purifies the heart  Its fruits are Love, joy, peace, long suffering, gentleness, goodness, meekness, temperance, Knowledge; courage; patience, Brotherly Kindness, & Charity as described in 13 Ch: 1 Ep to Corinthians.  But if in these particulars it be Barren and unfruitfull, it is as the Apostle James (from whom remotely I presume your name is derived) hath said a dead faith, that cannot profit you.  If you have not such a principle, as the above described living faith, engrafted by the word of God! on your Soul! Suffer me to address you in the plain Language of my Lord!! to Nicodemus, a Ruler of the Jews "Ye must be Born again". no matter how moral you are, that live under the Gospel dispensation & tis not my design to Speak of others now.  For this I say, that altho’ there is no true religion, without Morality--yet there is much that is called morality--which Savours nothing of Christ!! or his Gospel! tho’ it be erroneously allowed as the standard, or Criterion of all Morality.  But to have a fuller view of this subject I would propose your perusal of a Sermon written by Th: Sherlock Bp London, Vol 3, page 325 on this text, "This is the condemnation; that light is come into the world.  But perhaps you may feel disposed, to give Such an Answer to the foregoing Questions as are generally given, by the unregenerate, and not long ago was given in Substance by our distinguished fellow Citizen Mr. Jefferson, to a letter from me on the same Subject as this.  To wit: that you are not bound to answer it, seeing it is a thing in which only God & the individual are concerned; But specious as this reply may be in appearance, it is opposed to the dictates of a good conscience, the Law of Charity & the precepts of the Gospel for tis evident, the latter, which never contradicts either of the former, enjoins us, allways to be ready to give an answer to every man, who asketh us of the reason of the hope that is within us, with meekness, and fillial fear".  Permit me to reassure you that I have no unworthy, no sinister, or impertinent motive, in asking such an important question, with so much freedom, My Object, being simply to arouse your own reflections, and induce meditation, on a Subject of such importance to you.  Think I beseech you again for a moment on the possibility of the Christian Religion as Exhibited in the Gospel of Christ!! being founded in Eternal truth; and if true consider well, how we shall escape everlasting misery if we neglect so great Salvation as it provides?  Hear St. Paul declaring to the learned Thessalonians, "That when the Lord Jesus!! shall be revealed from Heaven in flaming fire! with his mighty Angels! he would take vengeance on them that Know not God! and that Obey not the Gospel of our Lord Jesus Christ!! who shall be punished with everlasting destruction from the presence of the Lord! and from the Glory of his power”.  And is it not a melancholy fact, that in the face of such awful denunciations, and many others of Similar import, both in the Old & New testaments, these should yet be found persons, preeminent for worldly Science, who Seem to take a pride in vaunting a thing called by them Philosophy, in opposition to these friendly admonitions,  a fictitious monster, that might as well be called a Metaphysical Centaur as Philosophy, which hurries them on to slight, the divine precepts of the Gospel! oppose its doctrines, despise its authority, deny its power, and continue as void of its benign influence on their life; conduct & conversation, as if it were a fabulous Romance; Ah! how lamentable that such miserable Egots, should be found in the higher walks of Life, yea often in the most elevated stations within the gift of a civilized & partly Christianized people!  Well might the great Apostle of the gentiles say to the Ephesians, "That we wrestle not against flesh & Blood only, But against principalities, against powers, against the rulers of the darkness of this world, against Spiritual wickedness in high places."  What a pity ’tis that among the learned part of the community, there should be so many found who are wise in their own conceits & yet So “duped” by their implacable enemy Satan, as to prefer an intimate acquaintance with fictitious tales; wearing the meretricious ornaments of human Art--like a fine dressed Harlot! to the Sublime and Heavenly truths of Sacred Writ, which is able to make wise unto Salvation; for Such are the Illiad of Homer, the Æneid of Virgil or the yet more trifling Metamorphosis of Ovid &c in comparison of the Gospel!  Oh! how true it is, "that Knowledge puffeth up."  But I would not have it Supposed for a Moment, that I am an enemy to useful Knowledge.  Far from it, but everything in its proper order, truth first, and then her handmaid, Knowledge or rather learning ready at her call, allways in waiting.
M. Chateaubriand in his Beauties of Christianity, a work not long published, has ably contrasted the sacred writings, with the most approved of ancient or modern times.  Speaking of Voltairs Henriad, he observes, "that to the very faith which he persecuted, the Author of the Henriad is indebted for the most striking passages of his Epic poem, as well as for the most Exquisite Scenes in his tragedies."   And again of the Same author he says, "he pursues through 70 volumes what he denominates the Wretch! and yet the finest passages in his works were inspired by Religion.  Alas! how inconsistent are all Gospel! slighting Sinners.  How they increase wickedness & misery as Madame de Talmond told him he did, & to what a miserable end they are often Brought.  Let Tronchin shew Voltaire’s. Perhaps you have not read this work; If not, let me hope that you will, without loss of time & laying aside all that part which Savours too strong of Popery--recieve such gratification as may enable you to forgive the freedom, that recommended it to your Excellency.  
But to return to the Gospel! as a System founded in truths, and being in itself what St. Paul declared to the Romans, and what every real Christian has found by experience it is! viz: the power of God! unto Salvation, present & future--the first as it saves its Votaries from All habitual sins, willful Sins--those of desire and those of infirmity &c and of the second as a consequence of the former, from the fear of Death! and wrath of God! in the day of Judgement!  Of this Gospel! I ask then of your Excellency, has it not withstood the test of most malignant criticism, & that for ages--Both of Jew and Gentile? and has it not proven itself to be of God! by standing unimpaired all these rude Shocks--yea like fabled Atlas who’s towering hight the clouds assaulted, whilst foaming Bilows, burst in fury on its Base, yet stands immoveable.  So stands unhurt the Glorious Gospel! Has not its pure morality extorted even the Sullen praises of Rosseau? and did we ever hear of any intelligent person, that forsook the Gospel because it lacked morality?  No.  This fact alone speaks volumes in its praise, and loud proclaims to all; that he who slights it then, is neither friend to virtue, God! nor men; Such persons where ever found, may be justly charged with prefering in some degree, Licentiousness to liberty--and is it not manifest, that such fly the Gospel, for fear of its restraints!  can he who Obeys the Gospel, fail to be a better man, in every relation.  Ergo, we should all Obey it.  Is it not wonderfully adapted to our Situation as probationers for Eternity! in regard to our ignorance of futurity, and our Amazing weakness in a state of nature? & may we not with perfect truth esteem it, in our morally diseased condition, as the grand Panacea, of Heaven, established on Earth, wherein mankind, without respect of persons, may find an infallible remedy for every case: Yes my exalted countryman, the Gospel is as a Stream of Mercy, wonderfully adapted to our present miseries; Wherein every leper as Naaman the Syrian, may by faith, wash and be clean.  Oh that such a feeble worm of Earth as I am, could persuade your Excellency, promptly to Dive by serious research into these waters of life, untill you found the precious pearl, of worth inestimable!  I mean a living faith in Jesus Christ!! a New Heart, and regenerated, nature.  The moral image of God! so long lost by disobedience or inattention, fully recovered, a peace with him, enjoyed by the reestablishment of his Kingdom within your Soul!  Then would you own with all the Sons of Sion, that your happiness now was real, and did as far transcend that So called by men in their uregenerate state; as the Meridian splendour of the high Orb of Day, does the faint glimmerings of the little glow worm!  That the Gospel is no fable, neither a scheme of human invention, to awe the timid & curb the vulgar throng, as infidels assert contemptuously; may be proven from a variety of indubitable facts, but passing by a number, I select the following three!  First Amongst its firm supporters of less Ancient days, than might be recurred to, are to be found Men of clearest intellect & brightest parts, of highest attainments in every useful Science & possessed of honor, Sobriety & Candour  Such were Addison, Newton, Locke, Boyle &c besides a vast number of both Clergy & laity of every State in Europe, as well as many other climes, who’s names, talents, stations, —— are probably more familiar to your Excellency than myself, which renders any further remark from me on this head superfluous--save only, that I would Observe these lived & died in the firm beleif that Jesus Christ!! is the Son of God! also that he is Very God! & very Man & that his Gospel is both the word & power of God!  Secondly as a System, connecting the present life, with the future & eternal destinies of the human race, it stands so conspicuously pre eminent, to all others yet devised, as to invite comparison, for the purpose of our conviction.  Before the cheering Rays that flow abundant, from this Divine System of truth, duty & interest--fly the dark shadows of a Pagan Worship!  And the Gospel having taken the Wings of the Morning, hastes to Oer spread, a long benighted world; with its Glorious light! exhibiting to those regions, long immersed in gross Idolatry & Heathenish rites, that prostituted Reason & left all understanding prostrate; a day of Merciful Visitation & spiritual freedom!  Oh! Blessed day of Gospel grace, that you and I have lived to see, In its auspicious dawn.  Yes Sir, Hindostan hails, with thankful Songs of heartfelt praise, the Almighty name of Jesus!! thier great dileverer! that sounds as musick in each sinful ear, and to the heart conveys, life, health and peace.  Before his glorious Gospel! and its almighty power! presently shall sink--as it is now Sinking to oblivious depth, the Monstruous Rites of Juggernaut, as faithfully described by Claudius Buchannan in a work entitled, his Christian Researches in Asia, & India.  Your Excellency may possibly have read his affecting and highly interesting narrative of the conversion also of the two distinguished Musselmen Youth, Sabat and Abdullah, to the Christian!! faith and practice, by reading the Gospel of Jesus Christ!! which they casually met with, in the palace of the King of Bochara if my memory is correct, in the year 1805 ad.  Much more might be said in proof of my second position but I forbear as hoping to have said enough, since "a word to the wise is sufficient", and proceed.  Thirdly--To state without fear of contradiction, That the Gospel! when truly beleived & Obeyed, has never failed in making, all its Subjects, better men, in every relation of life: affording at Same time, real & substantial things to every individual disciple and of which no powers of Earth or Hell combined can deprive  On its Maxims (for you will observe the Gospel ancient date reaching back to Adam) are founded all the Jurisprudence, of civilized humanity!  Wherefore then is this Gospel! so slighted or contemned?  Is it not slighted by men of honest hearts & cultivated, minds thro carelessness and inattention to future things?  May your Excellency put the question to your own heart, & see if I have suggested the true causes of its being slighted by you?  And is it not neglected and despised, by men of grosser vices, more vulgar minds, groveling Ideas and base practices & pursuits, because it conflicts, or rather condemns their carnal doings?  Yes Sir, Our Saviour has himself declared the true cause, & this it is: "Men love darkness rather than light, because their deeds are evil; neither will they come to light, lest their deeds be reproved."
What has given Europe the ascendency, so universally acknowledged for every useful Art or Science, tending to the present & future happiness of man?  Christianity!  What has given rise to such a growing Empire as our own?  Christianity!  Did not the light of the Glorious Gospel! reflected in the hearts of our fathers, cause them to understand, the true nature & value of civil liberty?  Or whence that phrase in our bill of rights, so highly prized by every true American of our Blest republic? that all men are by nature free, and endowed with equal rights &c  Does not the Gospel! Teach, "that God! is no respecter of persons, But that in every land, he that feareth God! & worketh righteousness is accepted of him?  Your Excellency doubtless perceives the analogy.  May these few & simple facts, have their desired effect on your ingenuous and enlightened Soul, I most devoutly pray.
I am somewhat afraid, lest thro’ my zeal for the Gospel! my countrys welfare, and your Excellencys’ present & future happiness, I may have trespassed so long on your patience, as to require apology at this place, If so: I tender it with profound respect: Whilst at the same time I assure you of my unfeigned regret, at having written so much already, in so lame & feeble a manner, when the subject is of so Sublime a nature; But the confined limits of a letter, and a wish to avoid all possible circumlocution, has necessarily abridged or Obliterated much that, even I could have said in farther praise & commendation of our common Lord!! and his Gospel!  If I had the pleasure of a personal communication, but this I cannot reasonably expect, because of the great distance and yet greater disparity that lies between our respective situations and circumstances.  I cannot forbear however at this place to remark by way of conclusion, that I had the satisfaction of seeing you a few weeks ago in the streets of Annapolis, and when you Sailed off to Visit the 74 Gun ship I was in a little sloop, which you may remember, being the only vessel, that accompanied you off to the ship, and displayed our little flag on the occasion, which was all that was in our power to do, as a mark of respect to the chief magistrate of my country, Exhibiting, at same time to those on Board my little vessel, a ready compliance on my part with that Gospel precept which requires its votary’s "to give honor to whom honor is due."
I am free to confess that I felt considerable desire, when so near your person, to have had an introduction, But notwithstanding A personal acquaintance with Commodores Rogers & Porter, some Years ago, & this partially or slightly renewed, the day before you arrived in Annapolis, yet I could not prevail on myself to ask an introduction thro either of them, for fear it might be thought intrusive in some degree and humility is in my Judgement one of the most prominent features of a Christian!!!  Having seen you get safe on board the man of war, so soon as their salute by firing ceased, we proceeded onward down the Bay, and I reflected as I lost sight of the ship & you on board on the closing Scene of life, that ere long would oer take us both! and compared its importance with the Pageantry, I was leaving.  Ah methought, if instead thereof, you, your lady & gay attendants, would or could but have listened, for the same length of time to Such awfull heart searching & interesting truths as even I could have stated, on the importance & value of Time, as an opportunity afforded, to all, that their eternal felicity might be Secured.  Such intelligent Beings possessed of minds so highly cultivated & polished I thought would gladly have exchanged, the Noisy din of Martial Musick; for the heart cheering  of Gospel melody!--for the awakening Lays of the Sacred poet, who in song reminds us all, that "Time like a rolling stream: Bears all its sons away.  They fly forgotten as a dream, Dies at the opening days.  The year rolls round and steals away, the breath that first it gave.  What ’ere we do, where ’ere we be, we are travelling to the Grave."  
I felt a strong desire to have preached on board that ship at that time, from these words of our Blessed Redeemer," "What shall it profit a Man if he gain the Whole world! (all honor, fame, pleasure) and loose his own soul?" and to have shewed, that Naaman, (including with your Excellency, the Commander of the ship, the Gallant Commodores that attended you, together with the heads of the departments present) The Syrian, spoken of in II Book of Kings 5 Chapt 1 verse tho’ a mighty man of valour, was a leper! and applied it individually and collectively, if practicable unto edification, exhortation and comfort.
I have yet to state my reasons for supposing your Excellency an unbeliever of the christian faith, and consequently an alien from the Lords! spiritual Israel!  First is from hearsay, or general rumour.  But the second & principal is deducible from your own proclamations of 10th. Novr. 1814 & in April 1815, on the Subjects of humiliation & thanksgiving; In neither of which is the Holy name of Jesus!! mentioned! which omission totally destroys the merit they would otherwise possess.  It would seem as if, the President, on these occasions came short of the Governor of Virginia, for he uses it in his, as if not ashamed to--ashamed did I say?--Ashamed of Jesus!! sooner far, Let evening blush to own its star! Or just as soon should morning blush, to own its Noon. Now I say it does appear from the face of these publick documents, that your Excellency was either ashamed to mention it or else had forgotten it; But if you are a Christian! enjoying the love of Christ!! how is it possible you could have Omitted in an address to God! the Father! the name of him, thro’ whom alone we have access to God!! For "thro’ him says the Apostle St. Paul, to the Ephesians, we both, i.e. Jew & Gentile have access, by one spirit!!! unto the Father"; An from whom we derive the glorious title of Christian.  I should as soon expect a man could forget his native land, as the name of his Sovereign Lord!! and hence I am compelled to conclude, that you were ashamed to use it, at least publickly!  If not?  I humbly beseech your Excellency’s condescension at a leisure moment, to set me right, in an answer to this letter, directed to me near Mathews Court house Virginia, And be assured I will continue to pray our Heavenly Father! to Bless you & yours and put you in the right way of attaining unto Eternal life! there is but one way for us, however Turks & heathens may get there!  Your way is by & thro him, even Jesus!! who himself says, I am the truth, the Way, & the life.  St. John’s Gospel Ch. 14 & 6 verse.
Finally I salute your Excellency with fervent Charity & unfeigned Respect And Subscribe myself your friend & Servant in the Gospel of Christ!!

Miles King

